 


109 HR 4090 IH: Whatever It Takes to Rebuild Act, Part II
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4090 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mrs. Maloney (for herself, Mr. Melancon, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to modify the terms of the community disaster loan program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Whatever It Takes to Rebuild Act, Part II. 
2.FindingsCongress finds the following: 
(1)Major disasters, including natural disasters and disasters caused by terrorist acts, often result in a decline in economic activity in areas affected by the disaster and a reduction in tax collections by State and local governments serving those areas. 
(2)A report of the Government Accountability Office entitled September 11: Recent Estimates of Fiscal Impact of 2001 Terrorist Attack on New York, dated March 2005, confirmed prior estimates that— 
(A)New York City lost between $2,500,000,000 and $2,900,000,000 in tax revenues for fiscal years 2002 and 2003; and  
(B)the State of New York lost $2,900,000,000 for fiscal years 2002 and 2003.  
(3)The impact of Hurricane Katrina on State and local tax revenues is not yet known, but the impact is believed to be extensive. 
(4)Under the community disaster loan program (in this section referred to as the CDL program), as authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the President may make loans to a local government suffering a substantial loss of tax and other revenues as a result of a major disaster, if the local government demonstrates a need for financial assistance in order to preform its governmental function. 
(5)The President may cancel the repayment of all or any part of a loan made to a local government under the CDL program if revenues following the disaster are insufficient to meet the operating budget of that local government as a result of disaster-related revenue losses and additional unreimbursed disaster-related municipal operating expenses. In the case of a major disaster designated as an incident of national significance, including natural disasters and disasters caused by terrorist acts, repayment of any interest or principal on a loan made under the CDL program should not be required. 
(6)Assistance made available under the CDL program is often instrumental in aiding the full recovery of a local government following a major disaster. 
(7)The Disaster Mitigation Act of 2000 established a $5,000,000 limitation on loans made to a local government under the CDL program in connection with a major disaster. Before the date of enactment of such Act, there was not any limitation on the amount of such loans. 
(8)The $5,000,000 limitation is inequitable when applied to a local government serving a largely populated area, such as New York City, and when applied to an area that is completely devastated by a major disaster (such as Orleans, St. Bernard, and Plaquemines parishes in the State of Louisiana following Hurricane Katrina), and is inconsistent with the objective of the CDL program to provide meaningful assistance to a local government recovering from a major disaster. 
(9)On October 4, 2005, the Mayor of New Orleans announced that the city was laying off 3,000 city employees as a result of reduced tax revenues following Hurricane Katrina. 
(10)On October 7, 2005, Congress passed and the President signed into law the Community Disaster Loan Act of 2005 (Public Law 109–88), which— 
(A)made available $1,000,000,000 for making community disaster loans to communities affected by Hurricane Katrina or Hurricane Rita; 
(B)waived the $5,000,000 limitation that is generally applicable to community disaster loans with respect to loans made to communities affected by Hurricane Katrina or Hurricane Rita; and 
(C)prohibited the forgiveness of community disaster loans made to communities affected by Hurricane Katrina or Hurricane Rita. 
(11)Repayment of community disaster loans has frequently been forgiven under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and the prohibition on forgiveness contained in the Community Disaster Loan Act of 2005 is the first time such a prohibition has applied to such loans. 
3.RepealThe Community Disaster Loan Act of 2005 (Public Law 108–88) is repealed. 
4.Community disaster loans 
(a)Eligibility of StatesSection 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) is amended by striking local government each place it appears and inserting State or local government. 
(b)AmountSection 417(b) of such Act (42 U.S.C. 5184(b)) is amended— 
(1)by striking based on need, shall and inserting based on need and shall; and 
(2)by striking , and shall not exceed $5,000,000. 
(c)Incidents of national significanceSection 417 of such Act (42 U.S.C. 5184) is amended by adding at the end the following: 
 
(e)Incidents of national significance 
(1)Loan termsIn the case a loan made under this section to a State or local government which may suffer a substantial loss of tax and other revenues as a result of a major disaster that the President determines to be an incident of national significance— 
(A)the amount of the loan shall not be subject to the per centum limitation in subsection (b); and 
(B)the President shall not require the payment of any interest or principal on a loan. 
(2)Incident of national significance definedIn this subsection, the term incident of national significance has the meaning such term has in the national response plan established pursuant to section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)).. 
(d)ApplicabilityThe amendments made by this section shall apply with respect to any major disaster occurring on or after August 24, 2005. 
(e)Authorization of appropriationsThere is authorized to be appropriated for making community disaster loans under section 417 of such Act (42 U.S.C. 5184) to State and local governments which may suffer a substantial loss of tax and other revenues as a result of Hurricane Katrina or Hurricane Rita $1,000,000,000 and such additional sums as may be necessary. 
 
